 1

 2

 3

 4

 5

 6

 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS,                                       Case No. 1:21-cv-00537-DAD-EPG

12                    Plaintiff,                           ORDER RE: NOTICE OF VOLUNTARY
                                                           DISMISSAL OF ENTIRE ACTION WITH
13    v.                                                   PREJUDICE

14
      GABRIEL FELIX MIRANDA, et al.,                       (ECF No. 10)
15
                      Defendants.
16

17

18         On April 27, 2021, Plaintiff George Avalos filed a notice of voluntary dismissal of entire

19    action with prejudice. (ECF No. 10.) Defendants have not filed either an answer or a motion

20    for summary judgment. Accordingly, in light of the notice, the case has ended and is dismissed

21    with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692

22    (9th Cir. 1997). The Clerk of the Court is respectfully directed to close this case.

23
     IT IS SO ORDERED.
24

25     Dated:     April 28, 2021                               /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
